DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
Claims 1-6 and 14-17 are pending. Claims 7-13 have cancelled. Claim 1 has been amended. Claim 16-17 has been added. Claims 1-6 and 14-17 are examined. Claims 1 and 16-17 are the independent claims.  This NON-FINAL Office Action is in response to the “Request for Continued Examination with Amendments and Remarks” received on 3/18/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 3/18/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and further supplied and New IDS, therefore the Office has supplied new grounds for rejection attached below in the Non-FINAL office action and therefore the prior arguments are considered moot.
.
                                                     Non-Final Office Action             
                                Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/14/2018, 9/14/2018, 6/11/2019, 4/03/2020, and 8/19/2021 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/16/2015 and 3/18/2016.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-3, 6, 14, and 16-17 are rejected under 35 USC 103 as being unpatentable over Koch et al.  (United States Patent Publication 2009/0159302) in view of Wu (United States Patent Publication 2015/0039189)
With respect to Claim 1: While Koch discloses “An excavator comprising: 
“an attitude sensor configured to detect an attitude of the attachment including a bucket” [Koch, ¶ 0017 and 0019-0020]; 
“and a hardware processor configured to control a toe angle of the bucket with respect to a present shape of an excavation ground as a shape of the excavation ground changes during the excavation process” [Koch, ¶ 0031-0036 and Figure 4]; 
“based on the attitude of the attachment detected by the attitude sensor and information relating to the present shape of the excavation ground” [Koch, ¶ 0031-0036 and Figure 4]; 
“the toe angle being an angle of a toe of the bucket to the excavation ground” [Koch, ¶ 0031-0036 and Figure 4];
“the present shape of the excavation ground being an actual shape of the excavation ground presently below the attachment” [Koch, ¶ 0031-0036 and Figure 4];
Koch does not specifically state the same type of excavator.
Wu, which is also work vehicle control system teaches “a lower traveling body” [Wu, ¶ 0029-0030 and Figure 1]; 
“an upper turning body mounted on the lower traveling body” [Wu, ¶ 0029-0030 and Figure 1]; 
“an attachment attached to the upper turning body” [Wu, ¶ 0029-0030 and Figure 1].

With respect to Claim 2: While Koch discloses the efficient working angle may vary based on the work being accomplished and work environment. For example, the system may monitor soil density and moisture content among other factors when setting the efficient working angle for a particular work tool. Further, the efficient working angle may change over time as environmental conditions change, Koch does not explicit state 90 degrees.
Wu, which is also a excavator control system used for moving dirt teaches “The excavator according to claim 1 wherein the hardware processor is configured to control the toe angle to be approximately 90 degrees” [Wu, ¶ 0009, 0066, 0081, 0095-0099, 0115-0128 and Figures 3a 3b, and 14-15];

“when the toe of the bucket contacts the excavation ground” [Wu, ¶ 0009, 0066, 0081, 0095-0099, 0115-0128 and Figures 3a 3b, and 14-15];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wu into the invention of Koch to not only include using implement and work vehicle data to control the bucket and toe angle of a bucket during work cycles as Koch discloses but to also make the angle at 90 degrees or perpendicular to the ground as taught by Wu with a motivation of creating a more robust system that takes the present ground into account thus creates a more easily operable system [Wu, ¶ 0007]. Additionally, the claimed invention is merely a combination of old, well known elements bucket and toe angle control of a work vehicle and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: While Koch discloses “The excavator according to claim 1, wherein the hardware processor is configured to control the toe angle to be an angle within a predetermined angle range, when drawing the bucket, which is inserted in the excavation ground, toward a body of the excavator” [Koch, ¶ 0031-0036 and Figure 4].
Claim 6: While Koch discloses “The excavator according to Claim1, wherein the hardware processor is configured to determine a present stage of excavation from among a plurality of the excavation stages, based on an operation content of an operation device relating to the attachment during the excavation” [Koch, ¶ 0031-0036 and Figure 4].
With respect to Claim 14: Koch discloses “The excavator according to claim 6, wherein the hardware processor is configured to calculate the toe angle based on the attitude of the attachment detected by the attitude sensor and the information relating to the present shape of the excavation ground” [Koch, ¶ 0031-0036 and Figure 4]; 
“and control the calculated toe angle according to the determined present excavation stage” [Koch, ¶ 0031-0036 and Figure 4].
With respect to Claim 16: While Koch discloses “An excavator comprising: 
“an attitude sensor configured to detect an attitude of the attachment including a bucket” [Koch, ¶ 0017 and 0019-0020]; 
“and a hardware processor configured to control a toe angle of the bucket with respect to a present shape of an excavation ground when a toe of the bucket is inserted into the excavation ground” [Koch, ¶ 0031-0036 and Figure 4]; 
“based on the attitude of the attachment detected by the attitude sensor and information relating to the present shape of the excavation ground” [Koch, ¶ 0031-0036 and Figure 4]; 
“the toe angle being an angle of the toe of the bucket to the excavation ground” [Koch, ¶ 0031-0036 and Figure 4];

Koch does not specifically state the same type of excavator.
Wu, which is also work vehicle control system teaches “a lower traveling body” [Wu, ¶ 0029-0030 and Figure 1]; 
“an upper turning body mounted on the lower traveling body” [Wu, ¶ 0029-0030 and Figure 1]; 
“an attachment attached to the upper turning body” [Wu, ¶ 0029-0030 and Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wu into the invention of Koch to not only include using work soil and design data to control the toe angle of a bucket during work cycles as Koch discloses but to also use this type of angle control on all types of excavators, such as the Excavators taught by Wu with a motivation of creating a more robust system that can work on all types of excavators where toe angle control is desired.  Additionally, the claimed invention is merely a combination of old, well known elements bucket and toe angle control of a work vehicle and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 17: While Koch discloses “An excavator comprising: 

“a hardware processor configured to control a toe angle of the bucket according to a shape of an excavation ground while the bucket moves through the excavation ground” [Koch, ¶ 0031-0036 and Figure 4]; 
“based on the attitude of the attachment detected by the attitude sensor and information relating to a present shape of the excavation ground” [Koch, ¶ 0031-0036 and Figure 4]; 
“the toe angle being an angle of a toe of the bucket to the excavation ground” [Koch, ¶ 0031-0036 and Figure 4];
“the present shape of the excavation ground being an actual shape of the excavation ground presently below the attachment” [Koch, ¶ 0031-0036 and Figure 4];
Koch does not specifically state the same type of excavator.
Wu, which is also work vehicle control system teaches “a lower traveling body” [Wu, ¶ 0029-0030 and Figure 1]; 
“an upper turning body mounted on the lower traveling body” [Wu, ¶ 0029-0030 and Figure 1]; 
“an attachment attached to the upper turning body” [Wu, ¶ 0029-0030 and Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wu into the invention of Koch to not only include using work soil and design data to control the toe angle of a bucket during work cycles as Koch discloses but to also .
Claims 4-5 are rejected under 35 USC 103 as being unpatentable over Koch et al.  (United States Patent Publication 2009/0159302) in view of Wu (United States Patent Publication 2015/0039189), and in further view of Brandt et al. (United States Patent Publication 2007/0131438)
With respect to Claims 4-5: While Koch discloses changing the angles based on soil and environment, Koch does not specifically state how. 
Brandt, which is also a excavator control system used for moving dirt teaches “The excavator according to claim 1, wherein the hardware processor is configured to increase the toe angle from a present toe angle upon determining that an excavation reaction force is greater than a predetermined value, when drawing the bucket, which is inserted in the excavation ground, toward a body of the excavator” [Brandt, ¶ 0003, 0020-0024 and Figure 4c];
and “The excavator according to claim I , wherein the hardware processor is configured to decrease the toe angle from a present toe angle upon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brandt into the invention of Koch to not only include using implement and work vehicle data to control the bucket and toe angle of a bucket during work cycles as Koch discloses but to also change the implement angle based on force as taught by Brandt with a motivation of creating a more robust system that can avoid stalling and straining the vehicle [Brandt, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known elements bucket and toe angle control of a work vehicle and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 15 is rejected under 35 USC 103 as being unpatentable over Koch et al.  (United States Patent Publication 2009/0159302) in view of Wu (United States Patent Publication 2015/0039189), and in further view of Fukano et al. (United States Patent Publication 2013/0158785)
With respect to Claim 15: While Koch discloses the environmental changing over time, Koch does not specifically state how.
Fukano, which is also a toe angle control system, teaches “The excavator according to claim 1, wherein the present shape of the excavation ground is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brandt into the invention of Fukano to not only include using implement and work vehicle data to control the bucket and toe angle of a bucket during work cycles as Koch discloses but to also measure the current ground based on past work as taught by Fukano with a motivation of creating a more robust system that can measure the current ground system while working [Fukano, ¶ 0097]. Additionally, the claimed invention is merely a combination of old, well known elements bucket and toe angle control of a work vehicle and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669